Birdsong, Judge.
The decision of this court in the above-styled case (Dowdy v. Palmour, 164 Ga. App. 804 (298 SE2d 521)), having been reversed by the Supreme Court on certiorari (Dowdy v. Palmour, 251 Ga. 135 (304 SE2d 52) (1983)), our decision is hereby vacated and the opinion and judgment of the Supreme Court is made our own. Accordingly, for the reasons stated therein, the judgment of contempt of the trial court is reversed and remanded for action not inconsistent with the said opinion.

Judgment reversed.


Shulman, C. J., Deen, P. J., Quillian, P. J., McMurray, P. J., Banke, Carley, Sognier and Pope, JJ., concur.